Citation Nr: 0419813	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased disability evaluation for 
dysthymia with major depression and insomnia, now evaluated 
as fifty (50) percent disabling.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to January 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision issued by the St. Petersburg, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a disability rating higher than 30 
percent for service-connected dysthymia with episodes of 
depression and insomnia.  A subsequent rating decision, dated 
in October 2002, increased the evaluation for this disability 
to 50 percent effective on August 31, 1998.  

The veteran waived her right to a personal hearing before a 
Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  Service-connected dysthymia currently is manifested 
primarily by chronic insomnia, social isolation, as well as 
episodes of depression, nightmares, and intrusive thoughts 
about in-service experiences, confirmed by medical evidence.  
Lay evidence also indicates the presence of these symptoms, 
particularly insomnia, isolation, and depression.  

2.  The veteran also has a nonservice-connected borderline 
personality disorder, manifested by angry outbursts, mood 
swings, suicidal gestures, self-harming behavior, and low 
self-esteem.  She also was diagnosed with bipolar disorder, 
for which service connection is not in effect.

3.  A Global Assessment of Functioning (GAF) scale score 
derived from a recent medical examination ranges between 55 
to 60, which indicates moderate symptoms; however, the 
veteran has a lower GAF of 48 if symptoms of both service-
connected dysthymia and nonservice-connected personality 
disorder are considered together.   

CONCLUSION OF LAW

Criteria for a schedular evaluation higher than 50 percent 
have not been met for service-connected dysthymia with 
episodes of major depression and insomnia.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).



First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In letters dated 
in October 2002 and June 2003, the RO advised the veteran of 
her and VA's respective responsibilities in developing the 
claim, what specific evidence and information are required to 
establish entitlement to the benefits claimed, what has been 
done with the claim to date, what evidence and information 
are of record, and what specifically the VA would do to help 
him substantiate the claim.  Further, through the Statement 
of the Case (SOC) and Supplemental SOCs, the veteran was 
notified of what evidence and information are required to 
establish entitlement to the claimed benefits and what 
evidence and information were considered in evaluating the 
claim.  Moreover, the Board notes that the Supplemental SOCs 
set forth VA regulations (38 C.F.R. § 3.159) pertaining to 
the duty to assist.  Thus, the Board finds that duty-to-
notify obligations under VCAA and controlling precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including private 
medical facility records and VA medical center (VAMC) 
treatment records.  The veteran also was provided more than 
one VA compensation and pension (C&P) examination in 
connection with the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, if applicable, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the disability will be rated under 
the diagnostic code that allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

Disability ratings for dysthymia are assigned in accordance 
with criteria in 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2003).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(such as retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9433 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9433 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation or own name. 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed.  

III.  Evidence

The evidence submitted in support of this claim includes most 
recent VAMC outpatient treatment records dated between March 
and December 2003.  They indicate a Global Assessment of 
Functioning ("GAF," discussed below) scale score ranging 
between 48 and 55, with the psychiatric condition noted as 
stable overall.  GAF scores dated in this time period in most 
cases are in the range between 50 and 55.  Flattened affect 
was noted.  The veteran is on various medications, including 
Prozac and Remeron, for complaints and symptoms primarily of 
depression, weight loss, insomnia, anxiety, and intrusive 
memories and nightmares about service during the Gulf War.  
The most recent of these records indicate that there is no 
evidence of suicidal or homicidal ideation, psychotic 
symptoms, cognitive deficit, or memory impairment.  The 
veteran reportedly had stopped abusing drugs, including 
heroin, cocaine, and marijuana, years ago.  She herself 
denied hallucinations, suicidal or homicidal ideation, and 
delusions.  She had fair judgment and insight and intact 
cognitive functions, but poor concentration, low energy 
level, and poor self-esteem.  A history of bipolar disorder, 
borderline personality, and chronic depression is noted.           

GAF is a scale from 0 to 100, reflecting "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals), or serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  GAF of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).    

The record also includes the report of a VA compensation and 
pension (C&P) examination conducted in September 2003, which 
indicates diagnoses of dysthymic disorder and borderline 
personality disorder.  The veteran reported symptoms similar 
to those discussed above; and she admitted to having had 
suicidal ideation and having attempted to harm herself in the 
past, but denied having such thoughts, or hallucinations or 
delusions, at the time of the examination.  She was noted to 
have low self-esteem, depressed mood, irritability, anxiety, 
low energy, and social isolation - symptoms that account for 
dysthymic disorder.  Her overall GAF score was 55-60, but 
because she also has a concurrent borderline personality 
disorder, which manifests itself in angry outbursts, mood 
instability, suicidal gestures, self-harming behavior, and 
feelings of worthlessness.  She thus has a GAF of 48 taking 
into account symptoms of the nonservice-connected disorder.  
She is competent to handle VA benefits.         

VAMC outpatient treatment records dated from late 2001 to 
early 2003 indicate that the veteran had been seen numerous 
times for anxiety, depression, and irritability.  She denied 
homicidal or suicidal thoughts or intent, and there was no 
evidence of perceptual or delusional disturbances noted.  As 
of February 2003, her GAF score was 48, and she was diagnosed 
with substance-induced mood disorder, cannabis abuse, and 
benzodiazepine dependence.    

Private medical facility records dated in July 2002 indicate 
a brief (2-day) hospitalization for a reported suicide 
attempt by overdosing medication.  She was diagnosed with 
bipolar disorder, for which service connection is not in 
effect, and depression.  

Older VAMC treatment records dated in the late 1990s through 
late 2001 indicate that the veteran had participated in 
counseling sessions on a fairly regular basis to manage her 
anxiety, substance-induced mood disorder, borderline 
personality disorder, insomnia, and depression.  Her 
treatment included the use of various anti-depressants and 
mood stabilizers, some of which apparently were found to be 
ineffective or impractical due to adverse side effects.  As 
of July 2000, however, her symptoms were described as mild to 
moderate, and in October 2000, her GAF score was 50.  In 
March 2001, she denied having suicidal thoughts at that time, 
but reported feelings of guilt about a then-recent incident 
about a "histrionic gesture of putting a knife to her 
throat," witnessed by her daughter.  VAMC treatment records 
dated in mid-2002 still indicated that the veteran was being 
evaluated for potential relapse into polysubstance abuse, but 
cocaine abuse was specifically noted to be in remission.  Her 
mood was impaired, but there was no evidence of suicidal or 
homicidal ideation noted; insight and judgment were 
fair/good; memory was unimpaired; thought was relevant and 
organized; and speech was fluent and relevant.  The lowest 
GAF score noted in these records is 33, noted only on one 
consultation in January 2002, apparently shortly after the 
veteran cut her arm superficially, admittedly not to commit 
suicide but "to get someone's attention."        

In addition, the report of a March 1999 VA C&P examination 
provides that the veteran reported chronic insomnia, mood 
swings from day to day, depression, decreased appetite, guilt 
about memories of soldiers under her command who had 
committed suicide, auditory hallucinations, and intermittent 
thoughts about harming herself, but no plan or intention to 
commit suicide, or drug use, or delusions.  There was no 
evidence of thought disorder; inappropriate, obsessive, or 
ritualistic behavior; or panic attacks.  She was oriented to 
time, person, and place, and she appeared to be maintaining 
personal hygiene.  There was no evidence of self-mutilatory 
behavior at the time of the examination.  She was diagnosed 
with, among other things, dysthymia; primary insomnia; status 
post major depressive episode; status post opiod and cocaine 
abuse; and borderline personality disorder.  The GAF score 
was 55.  The examiner's opinion was that insomnia is related 
to active duty, as it began after service and is reportedly 
associated with specific memories of soldiers' suicides that 
had occurred while they were under her watch.        
                
As for non-medical/lay evidence, the veteran's fiancé 
submitted several statements in September and October 2002, 
and April and November 2003, indicating that the veteran is 
anxious, socially isolated, depressed, and forgetful.  She 
reportedly does not maintain adequate personal hygiene; has 
nightmares; and had attempted to hurt herself physically.  

The veteran's children (daughter and two sons) submitted 
statements in September 2002 (sons) and in July 2003 
(daughter), indicating that their mother had difficulty 
maintaining personal hygiene, and was socially isolated, 
forgetful, and paranoid.  She reportedly cried frequently, 
and had erratic mood changes and nightmares.  They further 
reported that the veteran had attempted suicide in the past, 
and had been observed talking to herself.    

The veteran herself also submitted several statements in 
November 2002, and April and October 2003, describing her 
nightmares, past suicidal thoughts and attempts, anxiety, 
frequent irritability and mood swings, and inability to 
interact well with others.

Finally, the record also includes Social Security 
Administration (SSA) records, which include private and VAMC 
medical records dating back to early 1990s.  They indicate 
that the veteran has been unemployed since in or around 1991, 
and had been determined to be disabled since 1991 by SSA due 
to major depression.  Because no measurable improvement had 
occurred since then, her disability was deemed to be ongoing 
as of September 2000.

IV.  Analysis

As noted earlier, to warrant the next higher rating of 70 
percent for dysthymia, there must be evidence of significant 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships.  

The evidence described above, overall, does not indicate 
deficiencies in most areas described above.  While there is 
some evidence of social isolation as documented by both lay 
and medical evidence, the veteran apparently has a supportive 
network of immediate family members that includes children 
and a fiancé.  Further, while the veteran has not worked for 
many years, there is no evidence of significant judgment 
impairment; cognitive dysfunction; obsessional rituals; 
constant panic attacks; inability to control impulses; 
special disorientation; visual hallucinations or delusions 
(although the veteran has reported bouts of auditory 
hallucination); or illogical, obscure, or irrelevant speech.  
The two most significant, and persistent, symptoms appear to 
be insomnia and depression.  It is noted, however, that the 
veteran has a history of attempts to harm herself; 
nonetheless, medical evidence dated within the last few years 
indicate specific denials and objective evidence of, suicidal 
or homicidal ideation, intent, or plan.  In fact, there is 
evidence, including affirmative statements from the veteran 
herself, that she had attempted to mutilate herself in the 
past not out of a desire to die but to "get attention."  
GAF scores dated in the last few years generally have been in 
the mid-50s, which denote moderate symptoms.  There is no 
objective evidence dated within the last few years indicating 
that the symptoms are becoming worse; rather, they suggest 
that they have remained fairly constant throughout the last 
few years.        

Furthermore, it is important to note that at least some of 
the symptoms about which the veteran consistently complains 
and laypersons have testified, namely emotional outbursts, 
mood instability, suicidal gestures, self-harming behavior, 
and low self-esteem, are attributable to a nonservice-
connected personality disorder, and not solely to service-
connected dysthymia.  The evidence does not specifically 
address the issue of whether some of the symptoms noted also 
may be attributable to diagnosed bipolar disorder, which, 
too, is not service-connected.    



Taking all of the above factors into account, the Board finds 
that the preponderance of the evidence does not favor a 
finding that the criteria for a 70 percent rating for 
service-connected dysthymia have been met.  While the 
evidence overall indicates considerable psychiatric symptoms, 
they are not wholly attributable to a service-connected 
disorder, and symptoms attributable to the service-connected 
disorder are not, alone, significant enough to warrant the 
next higher rating of 70 percent under Diagnostic Code 9433.  
Accordingly, the Board does not apply the rule of reasonable 
doubt (see, e.g., 38 U.S.C.A. § 5107(b)) in this case.


ORDER

An increased disability evaluation for dysthymia, with major 
depression and insomnia, now evaluated as fifty (50) percent 
disabling, is denied.   



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



